Exhibit 10.2

MANAGEMENT AGREEMENT

AGREEMENT made as of the 1st day of January, 2019 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL GLOBAL
L.P., a Delaware limited partnership (the “Partnership”) and WILLOWBRIDGE
ASSOCIATES INC., a Delaware corporation (the “Advisor”, together with CMF and
the Partnership, the “Parties”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in CMF
Willowbridge Master Fund L.P., a New York limited partnership (the “Master
Fund”) of which CMF is the general partner and the Advisor is the advisor; and

WHEREAS, the Fourth Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of October 31, 2017 (the “Partnership Agreement”), permits
CMF to delegate to one or more commodity trading advisors CMF’s authority to
make trading decisions on behalf of the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;

NOW, THEREFORE, the parties agree as follows:

1.    DUTIES OF THE ADVISOR.

(a) For the period and on the terms and conditions of this Agreement, the
Advisor shall have sole authority and responsibility, as one of the
Partnership’s agents and attorneys-in-fact, for directing the investment and
reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options, forward contracts, swaps and other derivative instruments.
All such trading on behalf of the Partnership shall be in accordance with
(i) the trading policies set forth in Appendix B , and as such trading policies
may be changed from time to time upon receipt by the Advisor of prior written
notice of such change and (ii) pursuant to the trading strategy selected by CMF
to be utilized by the Advisor in managing the Partnership’s assets as described
in Appendix A. CMF has initially selected the Advisor’s wPraxis FuturesTrading



--------------------------------------------------------------------------------

Approach (the “Program”) to manage the Partnership’s assets allocated to it. Any
open positions or other investments at the time of receipt of such notice of a
change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading. The Advisor may not
deviate from the trading policies set forth in the Memorandum without the prior
written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.

(b) CMF acknowledges receipt of the Advisor’s Disclosure Document dated
February 27, 2018, as filed with the NFA (the “Disclosure Document”). All trades
made by the Advisor for the account of the Partnership, whether directly or
indirectly through the Master Fund, shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor. However, the Advisor,
with the prior written permission (by original, fax copy or email copy) of CMF,
may direct all trades in commodity futures and options to a futures commission
merchant or independent floor broker it chooses for execution with instructions
to give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF. All give-up or similar fees
relating to the foregoing shall be paid by the Partnership after all parties
have executed the relevant give-up agreements (via EGUS or by original, fax copy
or email copy) and the Advisor shall have no responsibility for such payment.
CMF will cause the Partnership’s commodity brokers to provide the Advisor with
copies of all confirmation, purchase and sale, monthly and similar statements at
the time such statements are available to CMF.

(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A attached hereto, provided that
CMF, the Partnership and the Advisor agree that for so long as the Partnership
trades through the Master Fund the amount of leverage applied to the assets of
the Partnership allocated to the Advisor by CMF shall be in accordance with the
terms of the agreement by and among CMF, the Master Fund and the Advisor, dated
as of June 20, 2005, as such agreement may be amended from time to time. In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program as outlined in the Memorandum in connection with its
trading for the Partnership, either in whole or in part, it may not do so unless
the Advisor gives CMF prior written notice of its intention to utilize such
different trading system or methodology and CMF consents thereto in writing. In
addition, the Advisor will provide five days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor deems material. If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF. In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would require a change in
the description of the trading strategy or methods described in the Memorandum
or Appendix A to be materially inaccurate. Non-material changes in the trading
systems utilized on behalf of the Partnership may be instituted without prior
written approval. Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership’s

 

-2-



--------------------------------------------------------------------------------

account and the Advisor will not trade any additional commodity interests for
such account without providing notice thereof to CMF and receiving CMF’s written
approval. The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions. The parties acknowledge that if Net Assets
of the Partnership (as defined in Section 3(b) hereof) under the Advisor’s
management fall below $750,000, the Advisor may not be able to trade the Program
in full.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers or other information deemed by the Advisor to be proprietary and
confidential) and anything otherwise required in the reasonable judgment of CMF
to be made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor shall not
be required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
federal or state law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
Neither CMF nor the Partnership shall distribute, except to officers, directors,
employees, partners, affiliates, or administrative agents, including but not
limited to fund administrators, auditors, or consultants, of CMF or the
Partnership, any description of the Advisor, its principals, or its or their
trading performance without the prior written consent of the Advisor, which
consent shall not be unreasonably withheld.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s or Master Fund’s account, fund redemptions, or for
any other reason, except that CMF will not require the liquidation of specific
positions by the Advisor. CMF will use its best efforts to give two business
days’ prior notice to the Advisor of any reallocations or liquidations.

 

-3-



--------------------------------------------------------------------------------

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s or Master Fund’s account including payment to
the brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades.
The Advisor’s errors shall include, but not be limited to, inputting improper
trading signals or communicating incorrect orders to the commodity brokers. The
Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership.

2.    INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3.    COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/12 of 1.25% (1.25% per year) of the Net Assets of
the Partnership as of the first day of each month allocated to the Advisor
(computed monthly by multiplying the adjusted net assets of the Partnership
allocated to the Advisor as of the first business day of each month by 1.25% and
dividing the result thereof by 12).

(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement, and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or incentive
fees accrued or payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the quarter over Net Assets of
the Partnership managed by the Advisor at the end of the highest previous
quarter or Net Assets of the Partnership allocated to the Advisor at the date
trading commences by the Advisor for the Partnership, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal quarter decreased by interest or other income, not

 

-4-



--------------------------------------------------------------------------------

directly related to trading activity, earned on the Partnership’s assets during
the fiscal quarter, whether the assets are held separately or in margin
accounts. Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets as of the end of each month. Ongoing
expenses will not include expenses of litigation not involving the activities of
the Advisor on behalf of the Partnership. Ongoing expenses include offering and
organizational expenses of the Partnership. Interest income earned, if any, will
not be taken into account in computing New Trading Profits earned by the
Advisor. If Net Assets allocated to the Advisor are reduced due to redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Advisor is eligible to receive another incentive fee. For
the avoidance of doubt, the Advisor shall not be entitled to any Incentive Fee
until it has recouped the loss carryforward attributable to the Advisor’s
trading on behalf of Ceres Tactical Macro L.P. incurred prior to the date of
this Agreement and has earned New Trading Profits. The amount of such losses
will be provided to the Advisor by CMF on or before December 31, 2018.

(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month. No incentive fee
shall be paid to the Advisor until the end of the first calendar quarter of the
Advisor’s trading for the Partnership, which incentive fee shall be based on New
Trading Profits, if any, earned from the commencement of trading by the Advisor
on behalf of the Partnership through the end of the first full calendar quarter
of such trading.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4.    RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive. CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and shareholder(s), may render advisory, consulting and
management services to other clients and accounts. The Advisor and its officers,
directors, employees and shareholder(s) shall be free to trade for their own
accounts and to advise other investors and manage other commodity accounts
during the term of this Agreement and to use the same information, computer
programs and trading strategies, programs or formulas which they obtain, produce
or utilize in the performance of services to CMF for the Partnership. However,
the Advisor represents, warrants and agrees that it believes

 

-5-



--------------------------------------------------------------------------------

the rendering of such consulting, advisory and management services to other
accounts and entities will not require any material change in the Program and
will not affect the capacity of the Advisor to continue to render services to
CMF for the Partnership of the quality and nature contemplated by this
Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s and/or Master Fund’s commodity positions with the
positions of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s and/or Master Fund’s positions are included in
an aggregate amount which exceeds the applicable speculative position limit. The
Advisor agrees that, if its trading recommendations are altered because of the
application of any speculative position limits, it will not modify the trading
instructions with respect to the Partnership’s and/or Master Fund’s account in
such manner as to affect the Partnership substantially disproportionately as
compared with the Advisor’s other accounts. The Advisor further represents,
warrants and agrees that under no circumstances will it knowingly or
deliberately use trading programs, strategies or methods for the Partnership
that are inferior to strategies or methods employed for any other client or
account whose assets are traded pursuant to the Program and that it will not
knowingly or deliberately favor any such client or account managed by it over
any other client or account whose assets are traded pursuant to the Program in
any manner, it being acknowledged, however, that different trading programs,
strategies or methods may be utilized for differing sizes of accounts, accounts
traded with different degrees of leverage, accounts with different trading
policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF, provided that nothing contained herein
shall be deemed to require the Advisor to disclose the names of other customers
or information that the Advisor deems to be proprietary or confidential. The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.

 

-6-



--------------------------------------------------------------------------------

5.    TERM. (a) This Agreement shall continue in effect until December 31, 2019
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein.    At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value per unit of the Partnership
shall decline as of the close of business on any day to $4.00 or less; (ii) the
Net Assets of the Partnership allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning not less than a “Majority of Units in the
Partnership” (as defined in Section 4(a) of the Partnership Agreement) shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement in any material respect; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in the
Partnership Agreement or the Memorandum as they may be changed from time to
time; (viii) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent; (ix) either
Philip Yang or Frank Marrapodi die, become incapacitated, leave the employ of
the Advisor, cease to control the Advisor or are otherwise not managing the
trading programs or systems of the Advisor; (x) the Advisor’s registration as a
commodity trading advisor with the CFTC or its membership in NFA or any other
regulatory authority, is terminated or suspended; or (xi) CMF reasonably
believes that the Advisor has or may contribute to any material operational,
business or reputational risk to CMF or CMF’s affiliates. This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after the Initial Termination Date; or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if (i) Net Assets of the
Partnership under the Advisor’s management fall below $750,000 or (ii) CMF’s
registration as a commodity pool operator or its membership in the NFA is
terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6.    INDEMNIFICATION. (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to

 

-7-



--------------------------------------------------------------------------------

subsection (a)(iii) of this Section 6, indemnify and hold harmless the Advisor
against any loss, liability, damage, fine, penalty, obligation, cost, expense
(including, without limitation, attorneys’ and accountants’ fees, collection
fees, court costs and other legal expenses), judgments and awards and amounts
paid in settlement actually and reasonably incurred by it in connection with
such action, suit, or proceeding if the Advisor acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement. The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii)    Without limiting subsection (i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

(iii)    Any indemnification under subsection (i) above, unless ordered by a
court, arbitrator or administrative forum, shall be made by CMF only as
authorized in the specific case and only upon a determination by independent
legal counsel in a written opinion that such indemnification is proper in the
circumstances because the Advisor has met the applicable standard of conduct set
forth in subsection (i) above. Such independent legal counsel shall be selected
by CMF in a timely manner, subject to the Advisor’s approval, which approval
shall not be unreasonably withheld. The Advisor will be deemed to have approved
CMF’s selection unless the Advisor notifies CMF in writing, received by CMF
within five days of CMF’s telecopying to the Advisor of the notice of CMF’s
selection, that the Advisor does not approve the selection.

(iv)    In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.

(v)    As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term “CMF” shall include the Partnership.

 

-8-



--------------------------------------------------------------------------------

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination, a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.

(ii)    In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses, judgments, awards and
amounts including amounts paid in settlement) incurred in connection therewith.

(iii)    Neither Philip Yang nor Frank Marrapodi shall have any liability to the
Partnership or CMF or any of their respective officers, directors, employees,
partners or affiliates under this Agreement or in connection with the
transactions contemplated by this Agreement except in the case of his own fraud
or willful misconduct.

(iv)    Any indemnification under subsection (b)(i) above, unless ordered by a
court, arbitrator or administrative forum, shall be made by the Advisor only as
authorized in the specific case and only upon a determination by independent
legal counsel in a written opinion that such indemnification is proper in the
circumstances. Such independent legal counsel shall be selected by the Advisor
in a timely manner, subject to CMF’s approval, which approval shall not be
unreasonably withheld. CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five days of the Advisor’s facsimile to CMF of the notice of the
Advisor’s selection, that CMF does not approve the selection.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

 

-9-



--------------------------------------------------------------------------------

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i)    All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects,
except that with respect to pro forma or hypothetical performance information in
such Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments, it being understood that CMF
does not currently intend to include any identifying information about the
Advisor in the Memorandum.

(ii)    The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25.

(iii)    The Advisor will be acting as a commodity trading advisor with respect
to the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder. The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement, including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA.

(iv)    The Advisor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full corporate
power and authority to enter into this Agreement and to provide the services
required of it hereunder.

 

-10-



--------------------------------------------------------------------------------

(v)    The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi)    This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.

(vii)    At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i)    CMF is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii)    CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

(iii)    This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv)    CMF will not, by acting as the general partner to the Partnership and
the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.

(v)    CMF is registered as a commodity pool operator and is a member of the
NFA, and is in compliance with such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement.

(vi)    The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii)    The Partnership is a qualified eligible person under CFTC Rule 4.7 and
consents to the Advisor treating it as such.

 

-11-



--------------------------------------------------------------------------------

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i)    In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA and/or the commodity exchange on which any particular transaction
is executed.

(ii)    The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees, agents or representatives,
regardless of whether such investigation, suit, action or proceeding also
involves CMF. The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities (excluding routine NFA audits).

(iii)    In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv)    The Advisor will maintain a net worth of not less than $250,000 during
the term of this Agreement.

(v)    The Advisor intends to use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.

(b) CMF agrees for itself and the Partnership that:

(i)    CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

(ii)    CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

 

-12-



--------------------------------------------------------------------------------

(iii)    CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act. CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with applicable USA
PATRIOT Act requirements and regulatory guidance. CMF or the selling agents for
the Partnership also have policies, procedures, and internal controls in place
that are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

9.    COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.    ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11.    AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.

12.    NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic mail (or email) copy or in writing and delivered
personally, by facsimile or by registered or certified mail or expedited
courier, return receipt requested, postage prepaid, to the addresses below or to
such other addresses as may be designated by the party entitled to receive the
same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue

New York, New York 10036

Attention: Patrick T. Egan

Email: patrick.egan@morganstanley.com

If to the Advisor:

Willowbridge Associates Inc.

101 Morgan Lane, Suite 180

Plainsboro, New Jersey 08536

Attention: Jack C. Yuen

Email: jyuen@willowbridge.com; jkioko@willowbridge.com

with a copy to:

Ropes & Gray LLP

111 South Wacker Drive, 46th Floor

Chicago, Illinois 60606

Attention: Deborah A. Monson

Email: deborah.monson@ropesgray.com

 

-13-



--------------------------------------------------------------------------------

13.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.

14.    ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the NFA
or, if the NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award ,
and further provided, that any such arbitration shall occur within the Borough
of Manhattan in New York City. Judgment upon any award made by the arbitrator
may be entered in any court of competent jurisdiction.

15.    CONFIDENTIALITY. Nothing in this Agreement shall require the Advisor to
disclose the details of its trading system, methods, models, strategies and
formulas. CMF and the Partnership acknowledge that the trading systems, methods,
models, strategies and formulas of the Advisor are the sole and exclusive
property of the Advisor; CMF and the Partnership further agree that it will keep
confidential and will not disseminate information regarding such systems,
methods, models, strategies and formulas to any person. CMF and the Partnership
will use any such information solely to evaluate and monitor the Advisor’s
services described herein and not for any other purpose.

16.    NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement have
rights under Section 6 hereof.

17.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

-14-



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan                                             

  Patrick T. Egan   President and Director CERES TACTICAL GLOBAL L.P. By:  
Ceres Managed Futures LLC   (General Partner) By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director WILLOWBRIDGE ASSOCIATES INC. By  

/s/ Michael Y. Gan

  Name: Michael Y. Gan   Title:   Executive Vice President

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

The wPraxis Futures Trading Approach

The wPraxis Futures Trading Approach’s primary investment objective is to
achieve capital appreciation from trading. Willowbridge will utilize a fully
discretionary trading strategy to build a portfolio consisting of futures on
currency, fixed income, stock indices and commodities pursuant to its wPraxis
approach. The approach may trade commodities, futures, forwards, options, spot
contracts in the commodities, currencies, and fixed income markets, and, in the
future, it may trade swaps.

Trading decisions are made jointly by Philip Yang and by Frank Marrapodi, a
trader for Willowbridge. Both Mr. Yang and Mr. Marrapodi must agree on each
position taken in the program. They utilize their experience in the markets and
their analysis of fundamental and technical information to formulate reward to
risk expectations about a broad number of liquid markets. All positions are
closely monitored to evaluate risk parameter status. As markets move, positions
are refined and expectations updated in response to current market conditions.

 

-16-



--------------------------------------------------------------------------------

Appendix B

The Partnership, either directly or indirectly through its investment in the
Master Fund, and the Advisor will follow the trading policies set forth below:

1.    The Partnership will invest its assets only in commodity interests that
the Advisor believes are traded in sufficient volume to permit ease of taking
and liquidating positions. Sufficient volume, in this context, refers to a level
of liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.    The Advisor will not initiate additional positions in any commodity
interest if these positions would result in aggregate positions requiring margin
of more than 66 2/3% of the Partnership’ net assets allocated to the Advisor. To
the extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.    The Partnership may occasionally accept delivery of a commodity. Unless
such delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.    The Advisor will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.    The Partnership will not utilize borrowings except short-term borrowings
if the Partnership takes delivery of any cash commodities.

6.    The Advisor may, from time to time, employ trading strategies such as
spreads or straddles on behalf of the Partnership. The term “spread” or
“straddle” describes a commodity futures trading strategy including the
simultaneous holding of futures contracts on the same commodity but involving
different delivery dates or markets and in which the trader expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7.    The Partnership will not permit, and the Advisor will not engage in, the
churning of its commodity trading accounts. The term “churning” refers to the
practice of entering and exiting trades with a frequency unwarranted by
legitimate efforts to profit from the trades, driven by the desire to generate
commission income.

The program traded by the Advisor on behalf of the Partnership is the wPraxis
Futures Trading Program (the “Program”) which is described in Appendix A.

 

-17-